Spoeford, J.,
concurring. I concur in the judgment, because I think the whole claim of the plaintiffs is barred by prescription.
The basis of the suit is an account. It is an open account, because it has never been stated or acknowledged expressly or impliedly by the defendant. It comes within the meaning of the 2d section of the Act of March 5th, 1852, (p. 90,) by which it is declared that the prescription of all other open accounts the prescription of which is ten years under the existing laws, shall be three years. Giving the items of this account their proper date, the whole account is prescribed. The fact that the defendant resided in another State of the Union did not suspend prescription during his absence. He did not conceal himself, but his domicil was known to the plaintiffs who* were constantly in correspondence with him. See McMasters v. Mather, 4 An. 418.